DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 17-20, and 22-24 are currently pending with claims 8-9 being previously withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 2015/0202351 (hereinafter “Kaplan”) in view of Harris, Alexander et al. "Conducting polymer coated neural recording electrodes." 2012 (hereinafter “Harris”) and in further view of Wray et al. “Effect of Processing on Silk-Based Biomaterials: Reproducibility and Biocompatibility” 2011 (hereinafter “Wray”).
Regarding claim 1, Kaplan teaches an electrically conductive material (Fig. 12A-B) comprising: a base including a silk fiber (a silk body is used as the base; [0088]. The silk body may be fibrous, as exemplified in [0102]) degummed (the silk is degummed during preparation, [0280]).
Kaplan further teaches that conductive copolymers of poly-ethylenedioxythiophene (PEDOT) are applied to the base ([0117]), but does not specifically teach that poly(3,4-ethylene-dioxythiophene)-p-toluenesulfonate (PEDOT-pTS) is applied to the base.  In the same field of endeavor, Harris teaches that poly(3,4-ethylene-dioxythiophene)-p-toluenesulfonate (PEDOT-pTS) is a particularly effective 
Though Kaplan teaches degumming the silk, it is done with a different process ([0280] which mentions degumming with sodium carbonate). Wray teaches the processing of silk for the purposes of biomaterials that explicitly degums the silk with an enzyme (Introduction page 2 paragraph 4 which details the use of enzymes for degumming silk). It would have been obvious to the skilled artisan before the effective filing date to utilize an enzyme as taught by Wray with the process for degumming silk of Kaplan as they are art recognized equivalents (same para as above, which shows the various types of commonly known degumming methods including the sodium carbonate that Kaplan uses).
Regarding claim 2, the present combination teaches the electrically conductive material of claim 1, wherein the base is linear or planar (the silk body can be in any shape and/or form, including a planar surface or implantable tube; [0092])

Regarding claims 4-6, the present combination teaches the bioelectrode of claim 3. Kaplan further teaches wherein the bioelectrode is configured as a surface or a puncture electrode (the silk body can be in any shape and/or form, including a planar surface or implantable tube; [0092] which would be considered a planar electrode as well as a puncture electrode), and includes a planar or linear electrode element with a broad possible range of an area contactable with a living body tissue (device may have a diameter between 100 nm and 20 mm, [0094]; and a length between 1 mm to 10 cm, [0097]. Electrically-conducting components are formed on at least a portion of the surface of the silk body, [0095-0096]). It is the Examiner’s position that the claimed areas fall within the dimensions disclosed by Kaplan as the electrodes can take up a portion of the overall surface area of the device as shown in Figures 12A-B and the device is specified as having the rough dimensions as mentioned above. 
Furthermore, it would have been obvious to the skilled artisan before the effective filing date to utilize said contactable dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 7, 18, 19, 20, and 22, the present combination teaches the bioelectrode of claims 3, 4, 5, 6, and 17, respectively. Kaplan further teaches wherein .
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Harris and Wray, as applied to claim 1, and in further view of Kim et al. “Highly conductive PEDOT:PTS films interfacially polymerized using electro spray deposition and enhanced by plasma doping” Jan, 2014.
Regarding claims 23-24, Kaplan as modified by Harris and Wray discloses the device of claim 1 (above), but does not further detail the claimed resistances. The Applicant does not appear to have any criticality for the specified ranges other than they are based on the shaping and/or cross-sectional area which also do not appear to have criticality with any one shape being superior to another. As both the prior art as well as the present invention utilize the same materials on the same devices for the same purpose, it would be reasonable to assume that they would include similar if not identical electrical properties depending on the chosen shape of the device. 
Further, it has been held that a change in shape is a matter of design choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
.
Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
Regarding argument A, the two materials are art recognized equivalents of each other and would have performed comparably well as a conductive electrode surface for interfacing with neural tissue. Both references (Kaplan and Harris) utilize the conductive coating (PEDOT and PEDOT-pTS respectively) as the conductive interface for the neural electrodes. They are both coated onto a substrate, and what that substrate is does not affect the tissue that they interact with for the disclosed purpose. The skilled artisan before the effective filing date would have reasonably expected the above results given the materials were both well-known to be utilized as conductive coatings for neural electrodes. 

Ultimately, the Applicant is attempting to show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Harris is not being utilized for the silk substrate as Kaplan already teaches such a substrate. Harris is simply being utilized to show that the known material (PEDOT-pTS) is usable as a neural electrode as an art recognized equivalent of PEDOT. Doping PEDOT with pTS has a predictable results as shown by Harris and is further shown to be more effective in the same type of device (neural recording electrode) with an increase in conductance. The Applicant has provided no evidence that the two could not be reasonably interchanged as the conductive surface that contacts tissue.
Regarding argument B, again one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. Wray is utilized to teach that the two degumming methods are art recognized equivalents of each other (degumming with an enzyme or with an acid) and would have ultimately been very predictable to utilize for silk. Wray specifically claims that “A variety of silk fiber degumming methods have been reported, including the use of boric acid, 
Regarding argument C, this is unpersuasive for the same reason as is mentioned above in the response to argument B as clearly the degumming process of silk was well-known to be performed with an enzyme. The Applicant utilizes known materials, on known devices for known purposes, and processes those materials using known methods according to the prior art of record (above), therefore the skilled artisan based on the evidence above would have found the results to be expected.
Additional evidence as mentioned above (Kim et al., NPL 1 on PTO-892) details that the conductive variants of PEDOT, PEDTO-PSS, and PEDOT-PTS are all art recognized equivalents of each other as was previously asserted by the Office. It further details an additional desire to use the PEDOT-pTS variant as it has a much higher conductivity than either of the other two mentioned providing yet another advantage for substituting PEDOT for PEDOT-pts. This is also echoed in the Applicant’s own disclosure on page two as being well-known and as the underlying reason for choosing the material in the first place.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794